
	
		I
		111th CONGRESS
		1st Session
		H. R. 1993
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Courtney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  first-time homebuyer credit.
	
	
		1.Short titleThis Act may be cited as the
			 First-Time Homebuyer Credit Extension
			 Act of 2009.
		2.Modification of
			 first-time homebuyer credit
			(a)Extension of
			 creditSubsection (h) of
			 section 36 of the Internal Revenue Code is amended by striking December
			 1, 2009 and inserting January 1, 2011.
			(b)Extension of
			 waiver of recaptureSubparagraph (D) of section 36(f)(4) of such
			 Code is amended—
				(1)by striking December 31, 2008, and
			 before December 1, 2009 and inserting April 8, 2008, and before
			 January 1, 2011, and
				(2)in the heading by
			 striking for purchases
			 in 2009.
				(c)Election To
			 treat purchase in prior yearSubsection (g) of such Code is
			 amended to read as follows:
				
					(g)Election To
				treat purchase in prior yearFor purposes of this section (other than
				subsections (c) and (f)(4)(D)), a taxpayer may elect to treat a purchase of a
				principal residence—
						(1)after December 31,
				2008, and before January 1, 2010, as made on December 31, 2008, and
						(2)after December 31, 2009, and before January
				1, 2011, as made on December 31,
				2009.
						.
			(d)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			
